Citation Nr: 1609854	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-24 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 

4.  Entitlement to an initial compensable rating for status post hernia repair. 

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

7.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Vetreran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to December 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a September 2011 rating decision issued by the St. Petersburg, Florida, RO.    

The issues of entitlement to higher initial ratings for COPD and a hernia repair, as well as the claims for entitlement to service connection for hypertension and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires treatment with insulin and a restricted diet; it has not required his medical provider regulate his occupational or recreational activities.

2.  The Veteran's bilateral hearing loss manifests Level II hearing loss in the right ear and Level I hearing loss in the left ear.

3.  A low back disability, diagnosed as lumbar degenerative changes, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2015).

2.  The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.

3.  A chronic low back disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Diabetes Mellitus

Service connection for diabetes mellitus was granted in the July 2011 rating decision on appeal.  An initial 20 percent rating was assigned effective September 13, 2010.  The Veteran contends that a higher evaluation is warranted as his disability manifests symptoms more severe than those contemplated by the initial rating assignment.

The Veteran's disability is rated under Diagnostic Code 7913 pertaining to diabetes mellitus.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

After review of the evidence of record, the Board finds that the Veteran's diabetes mellitus does not most nearly approximate the criteria associated with an increased evaluation.  Although the record establishes that the Veteran's diabetes is treated with multiple daily doses of insulin and a restricted diet, there is no medical evidence of regulation of activities.  In fact, the May 2011 VA examiner specifically found that the Veteran's activities were not regulated due to diabetes.  The VA examiner also determined that the Veteran did not require hospitalization for any episodes of ketoacidosis or hypoglycemic reactions and the Veteran reported monthly or less often visits to his diabetic care provider.  His blood sugar was characterized as uncontrolled in July 2010 and the Veteran's private physician found that he was noncompliant with his diet and insulin in October 2010, but there is simply no evidence he has required regulation of activities to control his blood sugar levels.  Thus, the objective evidence does not establish that the Veteran's diabetes mellitus most nearly approximates the criteria contemplated by a rating in excess of 20 percent.

The Board has also considered whether there was compensable complications of the diabetes, as directed by Note (1).  The evidence does not currently show any such compensable complications.  In this regard, the issue of whether the Veteran has hypertension related to the service-connected diabetes is in appellate status, and is addressed in the remand portion of this remand.  If subsequently granted, the hypertension will be assigned a rating by the AOJ.
In sum, the Veteran's diabetes mellitus requires daily treatment with insulin and a restricted diet, but has not required regulation of strenuous occupational and recreational activities.  He has also not required hospitalization for episodes of ketoacidosis or hypoglycemic reactions or visited his diabetic health care provider twice a month or more.  The disability clearly most nearly approximates the criteria associated with the currently assigned 20 percent rating and the claim for an increased initial evaluation is denied.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Hearing Loss

Service connection for bilateral hearing loss was granted in the July 2011 rating decision on appeal.  An initial noncompensable evaluation was assigned effective September 13, 2010.  The Veteran contends that a compensable rating is warranted as his hearing loss is of sufficient severity to adversely affect his life and functioning.   

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe hearing loss was demonstrated at the May 2011 VA audiological examination.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
80
90
LEFT
20
15
30
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the bilateral ears.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran manifests a right ear puretone threshold average of 57.5 Hz and a speech recognition score of 94 percent.  This translates to Level II hearing under Table VI.  The left ear manifests a left ear puretone threshold average of 42.5 and a speech recognition score of 94 percent.  This translates to Level I hearing under the Table VI.  Level II hearing in the right ear and Level I hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss.  The Board has considered whether the Veteran has an exceptional pattern of hearing loss as described by 38 C.F.R. § 4.86, but there is no evidence of such.  The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's diabetes manifests impaired insulin production and requires that he take insulin and regulate his diet.  His hearing loss manifests difficulty hearing.  These manifestations are contemplated in the rating criteria.  The rating criteria are adequate to evaluate the disabilities on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the conditions fails to capture all the symptoms of the service-connected disabilities.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected diabetes and hearing loss.  The AOJ denied a claim for entitlement to TDIU in a January 2016 rating decision and the Veteran has not alleged that he is unemployable since that time.  None of the medical evidence indicates that the Veteran's diabetes or hearing loss prevents him from maintaining substantially gainful employment.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected diabetes and hearing loss disabilities.


Service Connection Claim

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to injuries during active duty service.  He reported during the May 2011 VA examination that he attributed his current back pain to heavy lifting and carrying during military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes a current low back disability.  The Veteran was diagnosed with degenerative changes of the lumbar spine upon VA examination in May 2011.  Private treatment records also show consistent complaints of back pain since November 2002 and a January 2003 MRI demonstrated early degenerative changes of the L5-S1 portion of the spine.  A current disability is therefore present. 

The evidence also establishes an in-service injury.  Service treatment records document two instances of treatment for back pain. In July 1973, the Veteran was seen with complaints of a back injury two days earlier.  He manifested muscle spasm on examination and was diagnosed with a lumbar strain.  There are no other complaints of back pain until May 1989, when the Veteran reported injuring his back six months earlier.  He stated that the pain spontaneously resolved, but returned a few weeks ago.  Physical examination showed sacroiliac pain bilaterally with a positive straight leg raise on the left.  The examiner diagnosed sacroiliac inflammation and prescribed several medications.  The Veteran's spine was normal at the retirement examination performed a month later in June 1989, and while he complained of a history of recurrent back pain, the examining physician noted that a back injury from March 1989 did not manifest any complications or sequelae.  Despite the lack of objective symptoms at separation, the Board was treated for back injuries during active duty and an in-service injury is clearly demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current back disability and the in-service injury, the Board notes that service and post-service records do not indicate such a link.  As noted above, no chronic back condition was identified during the Veteran's active duty service and his spine was normal upon physical examination for retirement.  Although the Veteran reported at the separation examination that he hurt his back in March 1989, the examining physician found that there were no residuals from the injury.  There is also no evidence of a back problem in the post-service records until November 2002, more than 10 years after service, when the Veteran was seen by a private neurologist for low back pain.  Arthritis was not identified until January 2003 when a private MRI established the presence of degenerative changes of the lumbar spine.  It is therefore clear that service connection is not warranted for the Veteran's lumbar arthritis as a chronic condition under 38 C.F.R. §§ 3.307 and 3.309.

The record also does not contain any competent evidence in support of the claim.  As noted above, the Veteran's first post-service treatment for low back pain was in November 2002 when he reported to a private neurologist that he experienced the onset of severe low back pain four weeks earlier.  The neurologist noted that the Veteran worked for an air conditioning manufacturing company and performed lifting and turning of heavy coils.  The Veteran did not remember a specific injury at work, but also denied a history of any previous back injuries.  Similarly, he never reported hurting his back during service to any of his other health care providers.  The record only contains one medical opinion addressing the etiology of the low back condition, that of the May 2011 VA examiner.  After reviewing the claims file, including the Veteran's service and private treatment records, the examiner concluded that low back disability was not related to the Veteran's in-service injuries.  Instead, the examiner concluded that the Veteran's condition was due to natural aging based on the nature of the disability and relevant medical literature.  
This opinion was based on an accurate review of the facts of the case (including the Veteran's in-service injuries) and was accompanied by a well-reasoned rationale that made specific reference to evidence in the claims file.  It is therefore afforded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) and credible statements of continuous symptoms since service can form the basis for an award of service connection under 38 C.F.R. § 3.303(b).  However, in this case, the Veteran has not reported such a history.  The history he has provided is to the effect that he incurred low back injuries during service, but did not subsequently develop pain until years later when he sought post-service medical treatment in November 2002.  As the Veteran has not reported experiencing continuous low back pain since service, an award of service connection on this basis is not warranted. 

The Board has also considered the contentions of the Veteran connecting his low back condition to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  His statements are also clearly outweighed by the competent medical evidence of record, including the medical opinion of the May 2011 VA examiner.

In sum, the post-service record shows that the first evidence of a chronic low back disability was many years after the Veteran's separation from service.  In addition, there is no medical evidence linking the Veteran's low back condition to an injury during service.  The Veteran has not reported a continuity of symptomatology and the record contains a competent medical opinion weighing against the claim.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the disability ratings assigned to diabetes and hearing loss disabilities following the award of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the July 2011 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The June 2014 SOC informed the Veteran of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

With respect to the claim for entitlement to service connection for a low back disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2010 and May 2013 letters.  The Veteran also received information regarding the disability-rating and effective-date elements of the claim in the notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Records from the Social Security Administration (SSA) were also obtained and added to the claims file.  The Veteran was provided proper VA examinations in May 2011 in response to his claims for increased ratings and service connection, to include a medical opinion addressing the etiology of the low back disability.  
In July 2015, the Veteran's representative argued that the May 2011 VA medical opinion pertaining to the claimed low back disability was not adequate as it did not fully consider the contents of the Veteran's service treatment records.  The representative contends that the representative did not properly acknowledge the Veteran's "long history of back problems in service, including one incident that lasted at least six months."  The Board finds that the representative has mischaracterized the Veteran's service injuries as documented in the service records; treatment records establish that the Veteran was seen for an acute low back strain in July 1973 and sacroiliac inflammation 16 years later in May 1989.  During the May 1989 treatment, the Veteran reported that he hurt his back six months earlier, but the pain spontaneously resolved and had only recently returned.  There were no current spinal abnormalities and no sequelae of the injury noted at the June 1989 retirement examination.  This information was considered by the VA examiner and the Board finds that the May 2011 medical opinion is adequate and was based on the accurate facts of this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to service connection for low back disability is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  Specifically, VA should examine the Veteran to determine the current severity of the service-connected COPD and residuals of hernia surgery and the nature and etiology of the claimed hypertension and skin disability.  As the record also indicates the Veteran has undergone recent private treatment for skin cancer, VA should contact him and ask that he identify all health care providers who have treated the disabilities on appeal since October 2010.  The Veteran should also identify any health care providers who treated his hypertension prior to March 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all health care providers who have treated his COPD, residuals of a hernia repair, hypertension, and/or skin disability (to include skin cancer) since October 2010.  Also ask the Veteran to identify any health care providers who treated his hypertension prior to March 2005. 

2.  Provide the Veteran medical release forms and ask him to authorize VA to obtain medical records from all private health care providers identified in response to the request above. 

If proper medical release forms are received, obtain copies of all available treatment records from the identified private providers.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 

3.  After completing the foregoing, afford the Veteran an appropriate VA examination to determine the severity of the service-connected COPD.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examination must include a PFT and the reported results must include findings for:  FEV-1; FEV- 1/FVC; and DLCO (SB) (unless the examiner states why DLCO testing would not be useful or valid), and maximum oxygen consumption.  The examination report must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why.  

A complete rationale should be provided for all expressed opinions.

4.  Afford the Veteran an appropriate VA examination to determine the severity of the service-connected residuals of hernia repair surgery.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether the Veteran's manifests a current hernia and if so, whether it is small, large, or massive and whether it is recurrent, readily reduceable, and not well-supported by truss or belt.  The examiner should also determine whether the Veteran manifests any other post-operative residuals from his past hernia surgery, to include whether he has any functional impairment.

A complete rationale should be provided for all expressed opinions.

5.  After obtaining any private medical records pertaining to the claimed hypertension, provide the claims file to a VA examiner.  After reviewing the claims file, including service treatment records and all private treatment records, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is etiologically related to any incident of active duty service or caused or aggravated by service-connected diabetes mellitus.

The VA examination worksheet completed in May 2011 indicates that hypertension may be related to diabetes when renal dysfunction is present.  Although the May 2011 VA examiner found that there was no nephropathy or relationship between hypertension and diabetes, the Veteran's private treatment records note findings and diagnoses of renal insufficiency.  A July 2006 SSA examiner also determined that the Veteran's renal problems were related to diabetes and hypertension.  The examiner should consider these facts prior to rendering the requested medical opinion.

All proffered medical opinions must be accompanied by a full explanation and basis.  The examiner must address whether the Veteran's hypertension is aggravated by service-connected diabetes.

6.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed skin disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed skin disorder (to include allergic dermatitis and/or  squamous cell carcinoma) is etiologically related to any incident of active duty service, to include the Veteran's exposure to herbicides and his treatment for multiple cysts and mole removals. 

The Veteran's service in Vietnam and exposure to herbicides is presumed.  The examiner is informed that even if a diagnosed skin condition is not considered a disease associated with herbicide exposure under § 3.309, service connection is still possible on a direct basis if the condition was incurred due to herbicide exposure.  The Veteran contends that his skin problems are due to herbicide exposure during service in Vietnam.    

A complete rationale should be provided for all expressed opinions.

7.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


